Title: Abigail Adams to John Adams, 12 March 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 12 1796
          
          Yours of Febry 27. March 1st came to hand on Thursday. I regreet that Congress are like to Sit so long, for tho my Neighbours are Some of them pleasd to flatter My Vanity, by asscribing to me a knowledge of Farming. I have really very little pretentions to their enconiums. I find myself embarresed in the terms of leasing the Farms. I have endeavourd to abide as near as I could by Your

directions. With Burrel I meet with no difficulty, except a trial to get Team work. French appears a fair open honorable Man. he had brought with him a Brother in Law, a mr Bowditch of who I had a good Character. I enterd into the terms with them, and after adjusting some matters supposed we were quite agreed, when all at once French appears very much disconcerted, and Mortified, and tells me that Bowditch was discouraged from comeing on & had given up the Idea, that if he was capable of going through the whole by himself he would, but the expence of hireing help would take away all his Profits, but if I would not engage it for a few Days he would see if he could find some other partner. at the Time Sit, he came and brought an other Brother in Law, a Mr Vinton. I know you will not like the Name any more than I did. I told Mr French, that altho I knew his Father, mr Vinton was a stranger to me, but I trusted for his own Sake he would not take with him any person of whose honour and honesty he was not well satisfied with, and that I should consider him as the Principle. I have since Seen and conversed with them Several Times. I cannot say that I like vinton as well as I do French, which make Me wish more that you were here to judge for yourself. they are not willing to have any thing to Do with the bogg Meddow. I do not recollect that you left any direction respecting that. they will not be obliged to take the medow bought of Penniman. they do not like to be restricted with regard to the Team unless you will engage to employ it at all times when they can use it. I shall bind them to this, to work for you when ever call’d upon, and for no other without your consent. the Steers which are to be broken they look upon as a trouble, particularly those which have neither been yoked or tied up. Deacon French says he has given the use of a pr. this Winter to get them broke—
          I have consented that they bring on a Horse. when I considerd that we should both want the Farm Horse at the same time, that one of ours would be useless this Summer, I thought you would have none at times for yourself and that I had better consent to their bringing one, than that you Should have to purchase. I shall do the best I can, but I know and fear you will not be satisfied;
          our people at both places make bitter complaints of their Hay and say the cattle will not eat it I must purchase immediatly for the Horses.
          You sit up your carriage when you enterd into office. I shall make no difficulty at laying it Down when you become a private citizen. altho I see My Neighbours on both sides enjoying them, it would be

no enjoyment to me to continue an expence that I could not afford. I should wish
          
            “To rise with Dignity, and fall with ease”
          
          and as I never placed my happiness in Equipage, I do not expect to have it greatly diminished by the want of it, any more than Col Hamilton whose ambition I dare say is not in the least diminished by the Sacrifice.
          I inclosed you in my last a Letter from Thomas. I have just closed Letters to him by a vessel going to Amsterdam. I wrote to the Minister last week.
          are we to expect any heat as the Spring approaches? I am glad the Treaties are all met together. they may serve to keep each other in countanance
          adieu / Yours as ever
          
            Abigail Adams—
          
        